                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                       Northern Division

A/S Dan Bunkering Ltd.,                     *

       Plaintiff,                           *       Civil Action No.
v.
                                            *
Medmar Inc.,                                        IN ADMIRALTY
                                            *
       Defendant,
and                                         *

Archer Daniels Midland Company              *
Louis Dreyfus Claypool Holdings LLC
Bunge North America, Inc.                   *
Gavilon Fertilizer, LLC
Gavilon Ingredients, LLC                    *
Itochu International Inc.
Mitsui & Co. (U.S.A.), Inc.                 *
Mitsui Foods, Inc.
The Andersons, Inc.                         *
Marubeni America Corporation
Transcor America, LLC                       *
XCoal Energy & Resources LLC
XCoal Energy & Resources,                   *
 Limited Partnership
                                            *
      Garnishees.
                                            *

       *       *        *       *    *      *       *      *       *      *       *

                    L.R. 103.3 / FRCP RULE 7.1 DISCLOSURE STATEMENT

       Plaintiff A/S Dan Bunkering Ltd. states that it is not a publicly traded company and no

publicly held corporation owns 10% or more of its stock.   No other party has a financial

/

/

/
interest in the outcome of this litigation.

Dated: October 3, 2019.

                                              /s/ J. Stephen Simms
                                              J. Stephen Simms (#4269)
                                              Simms Showers LLP
                                              201 International Circle, Suite 250
                                              Baltimore, Maryland 21030
                                              Telephone: 410-783-5795
                                              Facsimile:      410-510-1789
                                              jssimms@simmsshowers.com

                                              Attorneys for A/S Dan Bunkering Ltd.




                                                 2
